Citation Nr: 0943797	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
obsessive compulsive disorder from September 21, 1977, to 
February 3, 1986.

2.  Entitlement to a rating in excess of 50 percent for 
obsessive compulsive disorder from February 4, 1986, to 
January 11, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1971 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  That rating 
decision, in pertinent part, determined that there was clear 
and unmistakable error in October 1977 and subsequent rating 
decisions; granted an effective date of September 21, 1977, 
for the award of service connection for obsessive compulsive 
disorder; and assigned ratings for that disability of 30 
percent from September 21, 1977; 50 percent from February 4, 
1986; and 70 percent from January 12, 1997. 

A decision review officer's decision in April 2005 granted a 
100 percent rating from January 12, 1997.  The issues 
remaining on appeal are those listed on the preceding page.  
The case was before the Board in April 2007 when it was 
remanded for further adjudication by the RO and in July 2009 
when it was remanded for a videoconference hearing requested 
by the appellant.  In August 2009 the Veteran canceled his 
videoconference hearing and requested that the case be 
returned to the Board.  In July 2009 the Veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  

The appeal is REMANDED to the VARO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has submitted additional evidence which includes 
a June 2009 retrospective medical opinion prepared by M.V., 
Ph.D.  A waiver of initial RO review of the additional 
evidence accompanied its submission.  

The gaps in the evidence as to the severity of the Veteran's 
obsessive compulsive disorder from the September 21, 1977 
date of claim to January 11, 1997, and the fact that a 
private retrospective medical opinion has been received 
regarding the severity of the Veteran's service-connected 
disability during the pertinent period, indicate that a 
remand for further development of evidence and a 
retrospective VA medical opinion regarding the severity of 
the Veteran's obsessive compulsive disorder during this time 
period is necessary.  

The evidence, particularly a July 1987 VA examination report, 
shows that the veteran received a Masters degree in creative 
writing from the University of Washington in May 1987.  His 
Social Security Administration (SSA) earnings record reflects 
that he reported no income for the period from 1982 to 1992.  
This time period presumably includes the year(s) he worked 
towards the successful completion of his Masters degree.  
Further information regarding the Veteran's sources of 
income, occupation, and education during the appeal period is 
therefore necessary.

The Board notes that the Veteran's cooperation in this matter 
is essential.  [He is advised that under 38 C.F.R. 
§ 3.158(a), where evidence requested in connection with an 
original claim or claim for increase is not received within 
one year of the date of request, the claim will (emphasis 
added) be considered abandoned.]  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
prepare a statement outlining and 
explaining (in timeline fashion) his 
whereabouts (home addresses), activities, 
all sources of income, how he funded his 
education and met living expenses, and any 
and all occupations for the entire appeal 
period, i.e., from September 1977 to 
January 1997, to include the years he 
worked on his Masters degree.  The RO 
should review the information provided for 
completeness (and if incomplete, seek 
completion by the Veteran), then seek 
corroboration for the Veteran's accounts 
as they pertain to the impact of his 
service connected psychiatric disability 
on social and occupational function (e.g., 
from any employment records, official 
records of public authorities, including 
his transcript from the University of 
Washington).  The Veteran must cooperate 
in this matter by providing any releases 
necessary.  

2.  When the development sought above is 
completed, the entire record should be 
forwarded to a VA psychiatrist for review 
and reasoned response to the following:  

For the period from September 21, 1977, to 
January 11, 1997, in detail and with 
specific annotations to the file and 
supporting evidence, by what 
symptomatology was the Veteran's obsessive 
compulsive disorder (OCD) characterized?.  
The reviewing psychiatrist should 
specifically comment on the impact of the 
symptoms of the service-connected OCD on 
the levels of the Veteran's social and 
occupational functioning throughout the 
appeal period.  If any symptoms and/or 
associated occupational or social 
impairment is/are deemed due to co-
existing distinct and nonservice-connected 
psychiatric disability, the consulting 
psychiatrist should so indicate (with 
explanation of rationale).  If the 
physician deems an interview with the 
Veteran necessary for the opinion sought, 
such an interview should be scheduled.  
The psychiatrist must explain the 
rationale for all opinions given, and must 
also explain the reason why any opinion 
sought cannot be offered.  In particular, 
the psychiatrist must review the 
conclusions reached by the psychologist 
M.V. in June 2009, discuss whether s/he 
agrees with those conclusions, and explain 
his/her reasoning in detail.

3.  The RO should then review the claim.  
If the benefit sought remains denied, the 
RO should provide the Veteran and his 
attorney with an appropriate SSOC, and 
afford them the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

